DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3,4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,866,306. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 1, U.S. Patent No. 10,866,306 discloses in claim 1, a radar sensing system comprising: a transmit pipeline comprising a plurality of transmitters configured to transmit radio signals; a receive pipeline comprising a plurality of receivers configured to receive radio signals that include the transmitted radio signals transmitted by the transmitters and reflected from objects in an environment; a memory; wherein the receive pipeline is configured to correlate the received radio signals with a plurality of time-delayed replicas of the transmitted radio signals to produce first samples stored in the memory, wherein the first samples are arranged in the memory as a first data structure that comprises an array of ranges of different objects in the environment as .
U.S. Patent No. 10,866,306 differs from the claimed invention because he does not explicitly disclose a device a compressed version of the second data structure.
U.S. Patent No. 10,866,306 discloses a sparsifier, a sparse version of the second of the data, which is synonymous to a compressed version of the second data. Moreover, the data is compressed by a sparsifier disclosed in the claim.
U.S. Patent No. 10,866,306 is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to use a sparsifier to obtain a compress data and that a sparse version data is synonymous to a compressed data. Therefore, at the time the invention was made; it would have been obvious to use a sparsifier to obtain a compress data and that a sparse version data is synonymous to a compressed data because an ordinary skilled in the art will have the knowledge to understand that a compress data and that a sparse version data are synonymous.
Regarding claim 3, U.S. Patent No. 10,866,306 discloses in claim 1, a radar sensing wherein the receive pipeline is configured to analyze the third data structure to 
Regarding claim 4, U.S. Patent No. 10,866,306 discloses in claim 1, a radar sensing system wherein samples within the selected portions of data have similar Doppler estimates, ranges and/or angles.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation: “wherein the receive pipeline is configured to analyze the second data structure to compute a compressed version of the second data structure” is not clear because the claim does not disclose how a compressed version of data is obtained. Nowhere in the claim, is a device or element to compress the data disclosed. According to the specification, a sparsifier processor appears to be the element capable of compressing the data. The Applicant is advised to incorporate the element or how the compression of the data is performed.
Regarding claim 13, the limitation: “analyzing the second data structure to compute a compressed version of the second data structure that comprises selected portions of data contained in the second data structure, and wherein the compressed version of the second data structure is stored in the memory for further processing” is not clear, because the claim does not disclose how a compressed version of data is obtained. Nowhere in the claim, is a device or element to compress the data disclosed. According to the specification, a sparsifier processor appears to be the element capable of compressing the data. The Applicant is advised to incorporate the element or how the compression of the data is performed.
Claims 2-12 depends on claim 1, therefore will inherit the 112 deficiencies, and are rejected under 112.
Claims 14-20 depends on claim 13, therefore will inherit the 112 deficiencies and are rejected under 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813